DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Patent Application Pub. No.: US 2008/0042498 A1) in view of Neal (US Patent No.: 7683509), Braun et al. (Foreign Patent Document No.: DE 102013223059 A1), and LeFlem et al. (US Patent No.: 6856053).
For claim 30, Beer discloses the claimed invention comprising: at least one electrical machine (see figure 1), a rotor (reference numeral 8, figure 3) configured to be rotated about an axis of rotation that defines an axial direction of the electrical machine (figure 3), a stator (reference numeral 3) including stator windings (reference numeral 5.1, see figure 1), a coolant distributor chamber (reference numeral 12, near reference numeral 18, see figure 1), and a coolant collector chamber (reference numeral 12, near reference numeral 13, see figure 1) arranged at an axial distance to said coolant distributor chamber (see figure 1), wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by at least one cooling duct (reference numerals 10, 11) configured for a coolant to flow therethrough (see figures 1, 3), wherein at least one of the stator windings (reference numeral 5.1) is embedded into a plastic compound (reference numerals 2, 9) of an electrically insulating plastic for thermally coupling to the coolant (see figure 1, also paragraph [0025]), and wherein at least one of the coolant distributor chamber and the coolant collector chamber (reference numeral 12) is at least partially arranged in the plastic compound (reference numerals 2, 9) for thermal coupling to at least one of the stator windings (see figures 1, 3).  Beer also disclose the stator (reference numeral 3) having stator teeth (in between slots 6, see figure 3) that extend along the axial direction and are arranged spaced apart from one another along a circumferential direction of the rotor to define an intermediate space (see figure 3), and wherein the plastic compound (reference numerals 2, 9) comprising the at least one cooling duct (reference numeral 10, figure 3) and comprising the at least one stator winding is arranged in the intermediate space (see figures 1, 3) between two stator teeth (figure 3) that are adjacent in the circumferential direction (see figure 3), but Beer however does not specifically disclose the individual winding wires of the at least one of the stator windings being embedded into and surrounded by the plastic compound, wherein a longitudinal section of at least one of the coolant distributor chamber and the coolant collector chamber surrounds, in a U-shaped or C- shaped manner, a respective one of a first end section or a second end section of the at least one stator winding, and wherein the plastic compound embeds and surrounds individual winding wires of the at least one stator winding in the intermediate space.  
Neal discloses the plastic compound (reference numeral 284, see figure 13) surrounding the winding wires of the at least one stator winding (reference numeral 278, see figure 13), and having the plastic compound surround and embed the individual winding wires of the at least one stator winding is known in the art as exhibited by Braun et al. which disclose the plastic (reference numeral 19) surrounding and embedding the individual winding wires (reference numeral 15) of the at least one stator winding (see figure 1).  LeFlem et al. disclose at least one of the coolant distributor chamber and the coolant collector chamber (reference numerals 38, 40) surrounding, in a U-shaped or C-shaped manner, a respective one of a first end section or a second end section of the at least one stator winding (reference numeral 34, see figure 1).  Braun et al. already disclose the plastic compound (reference numeral 19) embedding and surrounding individual winding wires (reference numeral 15) of the at least one stator winding (see figure 1), which when applied to the windings in the intermediate space of Beer this would disclose the plastic compound embedding and surrounding individual winding wires of the at least one stator winding in the intermediate space.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plastic compound surrounding and embedding the individual winding wires of the stator winding as disclosed by Neal and Braun et al. for the plastic compound of Beer, and also to include the U-shaped or C-shaped manner as disclosed by LeFlem et al. for at least one of the coolant distributor chamber and the coolant collector chamber surrounding the stator winding of Beer, for predictably providing desirable configuration for facilitating the cooling function of the device.  

Allowable Subject Matter
Claims 1-11, 13-20, 22-27, 29, 32, and 33 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including a rotor, which can be rotated about an axis of rotation, which defines an axial direction of the electrical machine, a stator, which has stator windings, a coolant distributor chamber, and a coolant collector chamber, which is arranged at an axial distance to said coolant distributor chamber, wherein the coolant distributor chamber communicates fluidically with the coolant collector chamber by at least one cooling duct, through which a coolant can flow, wherein at least one of the stator windings is for thermally coupling to the coolant is embedded into a plastic compound of an electrically insulating plastic, wherein at least one of the coolant distributor chamber and the coolant collector chamber is at least partially arranged in the plastic compound for the thermal coupling to the at least one of the stator windings, wherein a longitudinal section of at least one of the coolant distributor chamber and the coolant collector chamber surrounds, in a U-shaped or C-shaped manner, a first or second end section of the at least one stator winding, wherein the plastic compound at least surrounds and embeds the first or second end section of the at least one stator winding to electrically insulate the first or second end section from the coolant in the at least one of the coolant distributor chamber and the coolant collector chamber, wherein the stator has stator teeth that extend along the axial direction and are arranged spaced apart from one another along a circumferential direction of the rotor to define an intermediate space, the intermediate space comprising a first subspace in which the at least one stator winding is arranged, and a second subspace in which the at least one cooling duct is arranged, and a fixing device disposed in the intermediate space between the first subspace and the second subspace for fixing the at least one cooling duct in the second subspace, the fixing device including two protrusions disposed on the two stator teeth, wherein the two protrusions face one another in the circumferential direction and project into the intermediate space for fixing the at least one cooling duct as recited in independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834